This is an action on an insurance contract by which the plaintiff seeks to recover the full amount of the indemnity specified in his policy and comes up on motion by the defendant. The defendant resists the claim upon the 'ground that the evidence shows that the fire was incendiary and that the jury should have so found. No questions of law are raised. The evidence is conflicting and undoubtedly raises suspicions against the plaintiff. But the force and effect of suspicious circumstances in connection with the origin of a fire are matters for the consideration of the jury. Their conclusions should not be disturbed unless they are so clearly erroneous as to require the intervention of the court. In this case, a careful examination of the testimony does not disclose such error or bias as to require such intervention. Motion overruled.